DETAILED ACTION
1.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571)272-1113.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
3.	This action is in response to papers filed 1 June 2022 in which the specification and claims 1 and 3 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous objections and all previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-4, 6, 15, and 17 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
5.	Claims 1-4, 6, 15, and 17 are  drawn to a “system,” and also include an emission optical “system.” The specification recites these “systems” wherein the “systems” are defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “systems.”   Thus, the claimed “systems” are interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4, 6, 15, and 17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection necessitated by the amendments.
	Claim 1 (upon which claims 2-4, 6, 15, and 17 depend) is amended to recite “wherein the predetermined quality is selected based on dimensions of each reaction site.”  A review of the specification, including Applicant’s citations of support, yields no teaching or suggestion of the cited limitations.  The amendments therefore constitute new matter.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9. 	Claims 1, 3, 6, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (U.S. Patent No. 8,318,094 B1, issued 27 November 2012), Delenstarr (U.S. Patent Application Publication No. Us 2004/0033622 A1, published 19 February 2004), Fey (U.S. Patent Application Publication No. US 2009/0225410 A1, published 10 September 2009), and Cattell et al (U.S. Patent Application Publication No. US 2003/0059094 A1, published 27 March 2003). 
Regarding claim 1, Bayandorian et al teach systems (Abstract) comprising an article, in the form of a substrate (column 21, lines 45-67), wherein the substrate comprises an array of at least 20,000 separate reaction sites (i.e., optical confinements; column 15, lines 5-25), which is in the claimed range.  Bayandorian et al further teach a housing (i.e., cabinet) for holding the substrate (column 13, lines 1-20), and an optical system comprising a light source that simultaneously illuminates at least 20,000 separate reaction units (column 28, lines 45-67), which is in the claimed range, and an optical sensor comprising a predetermined number of pixels, in the form of a CCD (column 16, lines 1-10).   
With respect to the size of the active area, Bayandorian et al teach 10 micron (i.e., 0.01 mm) spacing between the reaction sites (i.e., signal sources; column 17, lines 1-10), as well as at least 20,000 (i.e., 50,000) reaction sites at a density of 100 per mm2 arranged in rows and columns (column 15, lines 1-25).  Thus, at a density of 100 per mm2, 50,000 reaction sites would require an area of 500 mm2, which would be 22.36 mm by 22.36 mm, which is in the claimed range.
Bayandorian et al also teach the system has the added advantage of reducing autofluorescence background noise (Abstract).  Thus, Bayandorian et al teach the known techniques discussed above.
While Bayandorian et al teach a signal (i.e., from a reaction site) is detected by groups of pixels (column 16, lines 1-10; see also Figure 41B), Bayandorian et al do not explicitly teach the number of pixels is at least 20 times the number of reaction sites.
However, Delenstarr teaches arrays comprising features (paragraph 0022) of nucleic acids (paragraph 0017) that are detected with pixels, wherein the number of pixels per feature is 50 (paragraph 0022), which has the added advantage of determining feature heterogeneity (paragraph 0013), which allows exclusion from image evaluation (paragraph 0044).  Thus, Delenstarr teaches the known techniques discussed above.
While Bayandorian et al teach fluorescence microscopy systems (column 41, lines 35-55),and while  Bayandorian et al teach the working distance is a function of magnification and focal length (column 39, lines 42-62), neither Bayandorian et al nor Delenstarr teach the claimed focal length.
However, Fey teaches a system comprising a holder (item 26) for receiving an article (item 24) and an objective lens (item 34) and beam splitter (item 30) between the lens and holder (Fig. 1 and related text) wherein the working distance is a few millimeters, which has the added advantage of providing contact-free measurements (paragraph 0049).  Thus, Fey teaches the known techniques discussed above. 
Neither Bayandorian et al, Delenstarr, nor Fey teach the predetermined quality is selected based on dimension of the reaction site.
However, Cattell et al teach systems for detecting nucleotides on substrates (i.e., DNA arrays; paragraph 0002), wherein feature locations on a substrate are selected based on the predetermined quality of feature size, which has the added advantage of allowing determination of ideal features as well location of sources of systematic error in deposition systems (paragraph 0006).  Thus, Cattel et al teach the known techniques discussed above.
It is also noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  See MPEP 2144.04 III. 
Thus, providing a system that selects the reaction sites merely represents automation of an activity that can be performed manually.
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges (e.g., number of reaction sites, pixels, array area, etc.) merely represent an obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of the cited art to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantages of:  	
A.	Reducing autofluorescence background noise as explicitly taught by Bayandorian et al (Abstract);
B.	Determining feature heterogeneity (paragraph 0013), which allows exclusion from image evaluation as explicitly taught by Delenstarr (paragraph 0044);  
C.	Providing contact-free measurements as explicitly taught by Fey (paragraph 0049); and 
D.	Allowing determination of ideal features as well location of sources of systematic error in deposition systems as explicitly taught by Cattell et al (paragraph 0006).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in systems useful for nucleic acid detection.
Regarding claim 3, the system of claim 1 is discussed above.  Bayandorian et al teaches the system comprises a housing for containing optical components (column 13, lines 1-21).  Fey also teaches the system comprises a housing and an image recording system comprising the optical sensor (i.e., a camera) mounted thereon via coupling (paragraphs 0040 and 0047] thereby suggesting the camera is detachable via the coupling.
Regarding claim 6, the system of claim 3 is discussed above.  Bayandorian et al teach the system further comprises a processor for acquiring and processing images from the sensor based on emitter light and provide biochemical information, in the form of nucleic acid sequence data (column 11, line 45-column 12,line 25 and column 24, lines 36-43). Fey also teaches the system comprises a processor and signal-processing software (paragraph 0054).
Regarding claim 15, the system of claim 1 is discussed above.  Bayandorian et al teach beam splitters that reflect light to detectors (column 31, lines 45-65), as does Fey (paragraph 0030).
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04. Thus, any arrangement of the beam splitter is obvious.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.

10.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (U.S. Patent No. 8,318,094 B1, issued 27 November 2012), Delenstarr (U.S. Patent Application Publication No. Us 2004/0033622 A1, published 19 February 2004), Fey (U.S. Patent Application Publication No. US 2009/0225410 A1, published 10 September 2009), and Cattell et al (U.S. Patent Application Publication No. US 2003/0059094 A1, published 27 March 2003) as applied to claim 1 above, and further in view of Hatch et al (Lab Chip, 2011, vol. 11, pages 3838-3845).
Regarding claim 2, the system of claim 1 is discussed above in Section 9.  
Bayandorian et al teach the system further comprises a computer for receiving images (column 61, lines 15-40) and a memory (column 57, lines 40-60).  Delenstarr teaches computer readable storage media for image processing (Abstract).  Fey teaches a computer for image processing (paragraph 0054) and detection of particles (paragraph 0004).  
None of the cited references teach digital PCR.
However, Hatch et al teaches a similar system comprising a sample holder (i.e., a wafer) configured to hold an article (i.e., microfluidic device), an excitation system comprising a light source configured to illuminate at least 20,000 reaction sites, an optical sensor (i.e., a camera) comprising 20 pixels per particle (i.e., droplet; Abstract, Fig. 1 and related text) wherein the system comprises and executes instructions for performing and analyzing digital PCR (pages 3840-3843).  Hatch et al also teach the system has the added advantage of providing quantitation of single DNA molecules in the presence of competing template sequences (“Introduction”).  Thus, Hatch et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the teachings of Hatch et al with the teachings of the previously cited prior art to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of providing quantitation of single DNA molecules in the presence of competing template sequences as explicitly taught by Hatch et al (“Introduction”).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hatch et al could have been applied to the system of the cited prior art with predictable results because the known techniques of Hatch et al predictably result in systems useful for detecting nucleic acid molecules.


11.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (U.S. Patent No. 8,318,094 B1, issued 27 November 2012), Delenstarr (U.S. Patent Application Publication No. Us 2004/0033622 A1, published 19 February 2004), Fey (U.S. Patent Application Publication No. US 2009/0225410 A1, published 10 September 2009), and Cattell et al (U.S. Patent Application Publication No. US 2003/0059094 A1, published 27 March 2003) as applied to claim 3 above, and further in view of Dacosta et al (U.S. Patent Application Publication No. US 2011/0117025 A1, published 19 May 2011).
	Regarding claim 4, the system of claim 3 is discussed above in Section 9.
	None of the previously cited references teach a smartphone camera.
However, Dacosta et al teach fluorescence based imaging of biomarkers (Title and Abstract), including nucleic acids (paragraph 0116) using a smart phone camera for detection (paragraph 0071), which has the added advantage of easily being integrated into existing health-care computer infrastructures (paragraph 0204).  Thus, Dacosta et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the teachings of Dacosta et al with the teachings of the previously cited prior art to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of providing a detector easily integrated into existing health-care computer infrastructures as explicitly taught by Dacosta et al (paragraph 0204).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dacosta et al could have been applied to the system of the cited prior art with predictable results because the known techniques of Dacosta et al predictably result in a detector useful for detecting fluorescent nucleic acid molecules.

12.	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayandorian et al (U.S. Patent No. 8,318,094 B1, issued 27 November 2012), Delenstarr (U.S. Patent Application Publication No. Us 2004/0033622 A1, published 19 February 2004), Fey (U.S. Patent Application Publication No. US 2009/0225410 A1, published 10 September 2009), and Cattell et al (U.S. Patent Application Publication No. US 2003/0059094 A1, published 27 March 2003) as applied to claim 1 above, and further in view of Lafferty et al (U.S. Patent No. 6,972,183 B1, issued 6 December 2005).
	Regarding claim 17, the system of claim 1 is discussed above in Section 9.
	None of the previously cited references teach the claimed reaction site diameters.
	However, Lafferty et al teach systems (column 6, lines 60-67) utilizing arrays having 20,000 reaction sites (i.e., capillaries) each having diameters of 50 microns and that act as waveguides, which further have the added advantage of providing a reduced array cost (column 18, line 50-column 19, line 20).  Thus, Lafferty et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variants and/or routine optimization of the values of the cited prior art.
Additionally, the courts have stated “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore absent evidence to the contrary, the instantly claimed diameter would have been an obvious modification of the prior art. 
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the teachings of Lafferty et al with the teachings of the previously cited prior art to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of providing a reduced array cost as explicitly taught by Lafferty et al (column 18, line 50-column 19, line 20).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lafferty et al could have been applied to the system of the cited prior art with predictable results because the known techniques of Lafferty et al predictably result in reliable array dimensions.
Response to Arguments
13. 	Applicant's arguments filed 1 June 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Pages 7-8 of the Remarks discuss the amendments and refer to previous objections and rejections withdrawn in view of the amendments.
B.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
14.	No claim is allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634